      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARBON INVESTMENT
PARTNERS, LLC, and CARBON
MASTER FUND, L.P.,
                             Plaintiffs,                 OPINION & ORDER
               – against –                                  20 Civ. 3617 (ER)

SHIRA ELIZABETH BRESSLER,

                             Defendant.


RAMOS, D.J.:

       Carbon Investment Partners, LLC and Carbon Master Fund, L.P. (collectively,

“Carbon”) bring this suit against Shira Elizabeth Bressler, alleging that she conspired

with her husband, non-party Lee Bressler, to defraud Carbon and its investors, resulting

in $12.6 million in damages. Doc. 25. Pending before the Court is Ms. Bressler’s motion

to dismiss Carbon’s First Amended Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). Doc. 41.

       For the following reasons, Ms. Bressler’s motion is GRANTED in part and

DENIED in part.
I.     BACKGROUND
       A. Factual Background

       Carbon Master Fund, L.P. (the “Fund”) is an Oklahoma-based hedge fund that

was founded in late 2016, and was intended to be a conservative, market-neutral hedge

fund with an emphasis on capital preservation. Doc. 25 ¶¶ 1, 19. Carbon Investment

Partners, LLC is the general partner of the Fund. See id. ¶¶ 1, 10. Mr. Bressler

previously worked as the Fund’s chief investment officer and portfolio manager, and was

tasked with managing the Fund’s day-to-day trading operations. Id. ¶¶ 1, 13, 33. Ms.
Bressler is a transactional attorney and, although she has never held a position at the
      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 2 of 20




Fund, has reviewed and provided feedback to her husband on some of the Fund’s legal

and financial documents—even acknowledging that she had read and was familiar with

the Fund’s Operating Agreement during the Fund’s creation. See id. ¶¶ 2, 22–27, 55–58.

        This suit centers around Mr. Bressler’s fraud against Carbon, committed in order

to pay off a $1.4 million loan he obtained to finance his investment in the Fund. See id.

¶¶ 13–14. According to Carbon, the Fund’s investment mandate included restrictions on

volatility, net exposure, and position size; one of these restriction was that no more than

ten percent of invested capital could be held in any single investment. Id. ¶ 19. The Fund

also included a number of risk-management efforts over day-to-day trading operations,

including that the Fund’s chief risk officer frequently reviewed the Fund’s primary

account and discussed the investment portfolio with Mr. Bressler to ensure that it was in

line with the investment mandate. Id. ¶¶ 33–34. These protocols, Carbon alleges, were

described in numerous communications and documents among Carbon’s principals,

investors, and service providers—documents that Ms. Bressler also had access to and

reviewed. Id. ¶¶ 20, 26–32.

        In April or May 2017, Mr. Bressler executed trades outside of the Fund’s mandate

and incurred losses. Id. ¶ 37. In response to those losses, Mr. Bressler agreed to refrain

from trading options for the foreseeable future. Id. Further, to cover a significant portion
of the losses he incurred, Mr. Bressler took out a $1.4 million loan from Northern Trust,

securing it against his family’s trust. Id. ¶¶ 37, 49. According to Carbon, Mr. Bressler

represented that this money constituted nearly 100% of his personal net worth at the time.

Id. ¶ 38.

        The Fund decided that, to insulate its limited partners, the securities obtained

through Mr. Bressler’s unauthorized trades should be placed in a separate account that

only he and the other Carbon general partners would participate in (the “Side Pocket

Structure”), thereby absorbing the losses. Id. ¶ 41. The only purpose of the Side Pocket




                                              2
       Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 3 of 20




Structure was to hold and isolate those losses from the limited partners, and no limited

partner chose to trade in this account. Id. ¶¶ 41–42.

        According to Carbon, Mr. Bressler was angered by having to cover a significant

portion of the unauthorized losses he had incurred. Id. ¶ 43. Additionally, Carbon alleges

that Mr. Bressler realized that the security interest in his family trust was at risk of being

foreclosed upon to satisfy his $1.4 million loan. Id. Relatedly, Carbon alleges that,

although most of Mr. Bressler’s assets had been invested in the Fund, the Bresslers

continued to live extravagantly, owning residences in both Manhattan’s Upper East Side

and East Hampton, frequenting expensive restaurants, taking many vacations at high-end

resorts, and sending their children to expensive private schools—and that these expenses

were straining the Bresslers’ finances. Id. ¶ 39. Carbon further alleges that, given the

significant impact of the $1.4 million loan on the Bresslers’ finances, Ms. Bressler was

aware of the loan and was motivated to pay it off as soon as possible. Id. ¶ 40.

        As a result of this financial strain, Mr. Bressler, without approval of the Fund’s

manager or chief risk officer,1 used the Side Pocket Structure in late 2017 to open new

trading accounts (the “Secret Accounts”) with the Fund’s broker. Id. ¶ 44. According to

Carbon, the Fund’s Operating Agreement required the Fund’s manager to approve the

opening of any new trading account. Id. Rather than trade with capital, Mr. Bressler and
the broker traded on margin using the Fund’s primary account as collateral. Id. Carbon

alleges that Mr. Bressler traded within the Secret Accounts for his family’s benefit—

specifically, to pay off the $1.4 million loan. Id. ¶ 46. And according to Carbon, because

Ms. Bressler discussed all aspects of Mr. Bressler’s professional and personal financial

life with him, and regularly conferred with him on financial issues—including, but not

limited to, discussing in October 2016 the best structure for Mr. Bressler’s family trust—


1
  Whereas Mr. Bressler, in his role as portfolio manager, managed the Fund’s day-to-day trading operations,
the Fund’s manager had exclusive decision-making authority over Fund strategy, operations, brokerage
accounts, and contracts. See Doc. 25 ¶¶ 21, 33; see also Doc. 25-1 at 12.



                                                    3
      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 4 of 20




she also knew about his unauthorized trading through the Secret Accounts. Id. ¶ 47–48;

see also Doc. 27-9. Further, because of the potential impact of foreclosure of the $1.4

million loan on the Bresslers’ finances—especially on the education of their children—

Ms. Bressler was well aware of the status of the loan. Doc. 25 ¶¶ 38, 49.

       According to Carbon, Mr. Bressler then sought to change the Fund’s signature

requirement for wire fund transfers. Carbon asserts that, under the terms of the Operating

Agreement, Mr. Bressler could not transfer funds on his own, and this change would

allow him to transfer money out of the Fund—specifically, from the Secret Accounts—

without the knowledge or consent of the Fund’s chief risk officer. See id. ¶¶ 50–51. To

effectuate this change, Ms. Bressler signed, on Mr. Bressler’s behalf, documents

purporting to authorize Mr. Bressler to transfer funds out of the Fund’s prime brokerage

account without requiring a second signature (the “Brokerage Form”), despite the

Operating Agreement allegedly precluding Mr. Bressler from making such a transfer on

his own. Id. ¶¶ 51–52; Doc. 25-23. Carbon further alleges that, given Ms. Bressler’s

familiarity with the Operating Agreement, she knew that Mr. Bressler was not authorized

to alter this signature requirement without the approval of the Fund’s seed investor or

manager. Doc. 25 ¶¶ 52–57. Ms. Bressler provided a photograph of the signed form to

Mr. Bressler, who then forwarded the photo to the Fund’s prime broker, who in turn
accepted the form. Id. ¶ 59; Doc. 25-24.

       From January 22, 2018 to January 24, 2018, Mr. Bressler gained $4.2 million in

the Secret Accounts by trading Netflix options, representing a nearly 50% increase in the

assets of the entire Fund. Doc. 25 ¶ 61. According to Carbon, such a sudden increase

would have been impossible under the Fund’s conservative trading principles. Id. Mr.

Bressler did not, however, inform the Fund’s manager or any other member of the Fund’s

partnership about these gains. Id. On January 24, 2018, after obtaining these gains, Mr.

Bressler sent an email to Northern Trust, stating that he intended to repay the entire $1.4
million in one to two weeks. Id. ¶ 62. After sending that email, Mr. Bressler attempted to


                                             4
      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 5 of 20




replicate his success with the Netflix trade, but his efforts resulted in the loss of the entire

$4.2 million he had gained. Id. ¶ 63. Several unsuccessful trades followed, ultimately

leading to the collapse of the Fund. Id.

        As the Fund was collapsing, Mr. Bressler drafted an investor letter on January 29,

2018 that falsely claimed that the Fund’s “returns in Q4 2017 were 7.3% net of all fees.”

Id. ¶ 66. According to Carbon, however, Mr. Bressler had lost nearly $1 million of the

Fund’s capital during the fourth quarter of 2017 as a result of trading in the Secret

Accounts. Id. Carbon alleges that, just as Ms. Bressler had regularly assisted Mr.

Bressler in drafting and reviewing investor letters regarding the Fund over the years, she

assisted Mr. Bressler by drafting and reviewing the January 29, 2018 letter. Id. ¶¶ 65–66;

see also Docs. 25-3, 25-26, 25-27, 25-28, and 25-29. According to Carbon, one of the

purposes of the January 29, 2018 letter was to induce individuals to invest in the Fund so

that those funds could be directed ultimately to the Bresslers, and in response to the letter,

a New York City public middle school teacher invested $100,000 of his life savings.

Doc. 25 ¶ 67. Meanwhile, while accruing losses in the Secret Accounts, Mr. Bressler

sought to direct any assets he could to his $1.4 million loan; for example, on January 31,

2018—days before the Fund’s collapse—Mr. Bressler instructed the Fund’s administrator

to wire $200,000 into his Northern Trust account. Id. ¶¶ 64, 66.
        The Fund ultimately collapsed in February 2018. Id. ¶ 67. In the days that

followed, the Fund’s manager and general partnership began an investigation into the

cause of its demise. Id. ¶ 68. Mr. Bressler, who controlled the Fund’s computer systems,

refused to turn over control of those systems to Carbon, and he used his administrative

control to delete evidence, which Carbon alleges to have included evidence that showed

Ms. Bressler had participated in the conspiracy to defraud Carbon and its investors. Id.

¶ 69. Carbon obtained emergency injunctive relief in Oklahoma state court against Mr.

Bressler, but not before Mr. Bressler deleted or otherwise damaged significant portions of
files; some, although not all, files were later restored by a forensics expert. Id. ¶¶ 70, 73.


                                               5
      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 6 of 20




Mr. Bressler then invoked an arbitration clause, sending the matter to arbitration. Id. ¶

71.

       On March 30, 2018, Carbon sent Ms. Bressler a litigation hold letter demanding

that she preserve all relevant evidence. Id. ¶¶ 77–78. Immediately after receiving the

letter, Ms. Bressler, with the assistance of her family, transferred hundreds of thousands

of dollars into newly created trusts. Id. ¶ 79. Although Ms. Bressler testified that she

created these trusts because she “feared for my life,” Carbon alleges that she actually was

attempting to shield assets that are otherwise available to satisfy Carbon’s damages. Id.

¶¶ 80–81.

       Carbon further alleges that Mr. Bressler repeatedly failed to comply with

discovery orders in the arbitration and, after being ordered to turn over his laptop in

March 2019, destroyed the data stored on his hard drive with forensic deletion software

that rendered the data unrecoverable. Id. ¶ 72. According to Carbon, Ms. Bressler also

defied discovery requests. For example, when served with a subpoena to testify at the

arbitration, Ms. Bressler refused to comply. Id. ¶ 74. Carbon further alleges that, when

served with a subpoena issued by the bankruptcy court supervising Mr. Bressler’s

bankruptcy, Ms. Bressler fraudulently claimed attorney-client privilege over

communications with Mr. Bressler even though Ms. Bressler had confirmed that Mr.
Bressler was never a client. Id. ¶ 75. According to Carbon, the arbitrator ultimately

rejected this claim of privilege, but by then, it was too late to obtain meaningful

discovery before the arbitration. Id.

       On April 30, 2019, the arbitrator concluded that Mr. Bressler had breached his

fiduciary duty to and committed fraud against Carbon, finding that he set up the Secret

Accounts without the Fund’s knowledge, put up the Fund’s money as collateral for trades

he was making with that account, and intended to use the profits to pay off the $1.4

million loan secured by his family trust. See id. ¶ 4. On June 7, 2019, an Oklahoma state




                                              6
       Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 7 of 20




court entered a judgment confirming that award, Doc. 25-1, and that judgment has been

domesticated in New York, see Doc. 46 at 11.

         B. Procedural History

         Carbon brought this suit on May 8, 2020, asserting claims of conspiracy to

commit fraud, aiding and abetting fraud, and fraudulent conveyance against Ms.

Bressler.2 Doc. 1. On August 19, 2020, Ms. Bressler filed a motion to dismiss the

Complaint. Doc. 18. On September 9, 2020, Carbon filed its Amended Complaint as a

matter of course, maintaining the same causes of action against Ms. Bressler. Doc. 25.

On November 6, 2020, Ms. Bressler filed the instant motion. Doc. 41.
II.      DISCUSSION
         A. Legal Standard

         To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). The plaintiff must allege sufficient facts to show “more than a sheer possibility that

a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). However, this
“flexible plausibility standard” is not a heightened pleading standard, In re Elevator

Antitrust Litig., 502 F.3d 47, 50 n.3 (2d Cir. 2007) (quotation omitted), and “a complaint .

. . does not need detailed factual allegations” to survive a motion to dismiss, Twombly,

550 U.S. at 555.



2
 Although labeling its first cause of action as only “fraud”—rather than “conspiracy to commit fraud”—
Carbon, in its opposition, emphasizes that the allegations sound in the latter, and Ms. Bressler does not
contest that characterization in her reply. Accordingly, the Court construes Carbon’s first cause of action as
conspiracy to commit fraud—rather than fraud.



                                                      7
      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 8 of 20




          The question on a motion to dismiss “is not whether a plaintiff will ultimately

prevail but whether the claimant is entitled to offer evidence to support the claims.” Sikhs

for Just. v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y 2012) (quoting Villager Pond, Inc. v.

Town of Darien, 56 F.3d 375, 368 (2d Cir. 1995)). Indeed, “the purpose of Federal Rule

of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the formal sufficiency of

the plaintiff’s statement of a claim for relief without resolving a contest regarding its

substantive merits” or “weigh[ing] the evidence that might be offered to support it.”

Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (quotations omitted). Thus, when

ruling on a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts all factual

allegations in the complaint as true and draws all reasonable inferences in the plaintiff’s

favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014). In considering a Rule 12(b)(6)

motion, a district court may also consider “documents attached to the complaint as

exhibits[] and documents incorporated by reference in the complaint.” Doe v. N.Y. Univ.,

No. 20 Civ. 1343 (GHW), 2021 WL 1226384, at *10 (S.D.N.Y. Mar. 31, 2021) (quotation

mark omitted) (quoting DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir.

2010)).

          In asserting claims of fraud—including claims for aiding and abetting fraud and

conspiracy to commit fraud—a complaint must “plead the circumstances that allegedly
constitute fraud ‘with particularity.’” Krys v. Pigott, 749 F.3d 117, 129 (2d Cir. 2014)

(quoting Fed. R. Civ. P. 9(b)). Although Rule 9(b) permits a plaintiff to plead knowledge

“generally,” Fed. R. Civ. P. 9(b), “‘generally’ is merely a relative term that allows

knowledge to be pleaded with less particularity than is required for the pleading of

fraud.” Krys, 749 F.3d at 129 (quotation omitted). Indeed, “‘generally’ is not the

equivalent of conclusorily.” Id. (quotation omitted). Thus, although Rule 9(b) allows

knowledge to be averred generally, a plaintiff must still plead the events that it claims

give rise to a strong inference of knowledge. Id.; see also In re Platinum-Beechwood
Litig., 426 F. Supp. 3d 14, 19 (S.D.N.Y. 2019).


                                               8
      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 9 of 20




       B. Aiding and Abetting Fraud

       “To establish liability for aiding and abetting fraud under New York law, ‘the

plaintiffs must show (1) the existence of a fraud; (2) [the] defendant’s knowledge of the

fraud; and (3) that the defendant provided substantial assistance to advance the fraud’s

commission.’” Krys, 749 F.3d at 127 (quoting Lerner v. Fleet Bank, N.A., 459 F.3d 273,

292 (2d Cir. 2006)); see also Oster v. Kirschner, 77 A.D.3d 51, 55 (N.Y. App. Div.

2010). Ms. Bressler does not dispute that Carbon has satisfied the first element of this

claim by alleging that Mr. Bressler defrauded Carbon by establishing the Secret Accounts

and using them to execute unauthorized trades; Ms. Bressler does, however, assert that

Carbon fails to satisfy the other two elements.

       First, Ms. Bressler argues that Carbon has failed to sufficiently allege that she had

actual knowledge of Mr. Bressler’s fraud, asserting that the Amended Complaint contains

only conclusory allegations that she knew about Mr. Bressler’s unauthorized trades. Ms.

Bressler emphasizes that the arbitration decision fails to mention her, suggesting that she

had no familiarity with the fraud, and asserts that the Amended Complaint’s allegation

that she knew of Mr. Bressler’s trading activity is based only on the October 2016 emails

in which the Bresslers discuss the structure of Mr. Bressler’s family trust. Doc. 27-9.

Those emails, Ms. Bressler emphasizes, pre-date the alleged fraud by more than a year
and do not mention the Fund. Further, Ms. Bressler argues that neither the Brokerage

Form nor the Operating Agreement contains language that implies that she knew about a

dual-signature requirement, as neither agreement mentions such a requirement. As to the

January 29, 2018 investor letter, Ms. Bressler asserts that the Amended Complaint fails to

allege that she knew that the statement about the Fund’s 2017 fourth-quarter returns was

false—or, for that matter, that she had any knowledge about the Fund’s quarterly returns.

Finally, Ms. Bressler argues that her objections to the requests for discovery in

connection with the arbitration do not give rise to an inference of actual knowledge
because they were made after Mr. Bressler’s alleged fraud. According to Ms. Bressler,


                                             9
     Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 10 of 20




because none of these allegations, either separately or together, give rise to an inference

of actual knowledge, the Court should dismiss this claim.

       The Court disagrees that Carbon has failed to plausibly allege Ms. Bressler’s

actual knowledge. “[A]ctual knowledge is required to impose liability on an aider and

abettor under New York law.” Krys, 749 F.3d at 127 (quoting Lerner, 459 F.3d at 293).

“[U]nder New York law, “a complaint adequately alleges the knowledge element of an

aiding and abetting claim when it pleads ‘not . . . constructive knowledge, but actual

knowledge of the fraud as discerned from the surrounding circumstances.’” Id. (quoting

Oster, 77 A.D.3d at 56). Of course, often “[p]articipants in a fraud do not affirmatively

declare to the world that they are engaged in the perpetration of a fraud,” see Oster, 77

A.D.3d at 55–56, so New York courts have emphasized that actual knowledge need not

be based on an explicit acknowledgement of the fraud but can be inferred from the

allegations in a complaint, see Krys, 749 F.3d at 127; see also In re Platinum-Beechwood

Litig., 426 F. Supp. 3d at 19–20; Silvercreek Mgmt., Inc. v. Citigroup, Inc., 346 F. Supp.

3d 473, 487 (S.D.N.Y. 2018).

       At a minimum, Carbon’s allegations regarding Ms. Bressler’s familiarity and

involvement with correspondence and legal documents relating to the Fund give rise to

the inference of her actual knowledge of Mr. Bressler’s fraud. Certainly, some general
familiarity with another person’s or entity’s finances, by itself, does not give rise to a

sufficient inference of actual knowledge, as a plaintiff must allege that the defendant

specifically knew about the fraudulent scheme. See Heinert v. Bank of Am. N.A., 835 F.

App’x 627, 630–31 (2d Cir. 2020) (summary order). But here, Carbon has pleaded the

events that it claims give rise to an inference of knowledge of the underlying fraud.

Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, No. 12 Civ. 3723 (RJS), 2016

WL 5719749, at *5 (S.D.N.Y. Sept. 29, 2016) (citing Krys, 749 F.3d at 129).

       Three cases are instructive for the Court’s analysis. First, the court in Loreley
concluded that the plaintiffs in that case sufficiently alleged facts establishing actual


                                              10
     Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 11 of 20




knowledge. Id. In that case, the plaintiffs were entities that invested in collateralized

debt obligations that eventually defaulted, and two defendants served as collateral

managers for those obligations. Id. at *1. Those collateral manager defendants selected

high-risk assets at the behest of a hedge fund that invested heavily in credit default swaps

and, accordingly, stood to gain significantly from the failure of the obligations. Id.

       As to actual knowledge, the court noted that the plaintiffs alleged that the

collateral manager defendants dumped toxic collateral into the obligations at the behest of

the fraud principals. Id. at *5. At the same time, the plaintiffs alleged that the collateral

manager defendants were aware of misrepresentations in marketing documents authored

by one of the fraud principals; those documents stated that the collateral manager

defendants—not the hedge fund—were in charge of selecting assets and emphasized a

conservative investment approach, contrary to the risky approach actually taken with the

obligations. Id. at *4–5. From these allegations, the court concluded there was a

sufficiently strong inference that the collateral manager defendants knew that the

representations in marketing materials were materially misleading—i.e., that they

actually knew about the fraud. Id. at *5.

       Second, the court in Oster also concluded that the allegations established actual

knowledge. 77 A.D.3d at 56. In that case, the plaintiffs sued various attorneys, claiming
that they had aided and abetted a Ponzi scheme, whereby the principals were able to

perpetrate fraud that resulted in over $22 million in losses. Id. at 52. More specifically,

the plaintiffs alleged that the attorneys drafted memoranda and furnished other legal

services, such as serving as an escrow agent for transactions in furtherance of the scheme.

Id. at 53. According to the plaintiffs, the memoranda failed to disclose the principals’

criminal histories, including restrictions from participating in the securities industry. Id.

at 54. Notably, the principals used these memoranda to solicit funds in furtherance of

their Ponzi scheme. Id. at 54–55.




                                              11
     Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 12 of 20




       The court held that the plaintiffs had sufficiently alleged that the attorneys had

actual knowledge of the alleged fraud perpetrated by the principals. Id. at 56. Although

the attorneys asserted “that they did nothing more than draft [the memoranda] for a client,

and that any misrepresentations contained therein [were] irrelevant to the question of

whether they had actual knowledge” that the principals operated a Ponzi scheme, the

court emphasized that the attorneys’ experience and familiarity with the clients and the

attorneys’ knowledge of the misrepresentations in the memoranda—which served as the

vehicle by which investment in the Ponzi scheme was carried out—established actual

knowledge. Id. at 55–56.

       Third, and by contrast, the Second Circuit in Hienert concluded that the plaintiffs

failed to sufficiently allege actual knowledge. 835 F. App’x at 630–31. In that case,

plaintiffs sued a number of individual defendants and two banks, alleging that the banks

had aided and abetted the individual defendants in a Ponzi scheme. Id. at 629.

According to the plaintiffs, the banks had acquired actual acknowledge of the alleged

fraud through their interactions with the individual defendants, who banked at local

branches of the banks. Id. at 630. In particular, the plaintiffs had alleged that the banks’

employees had opened more than 120 accounts for the individual defendants over a

nearly ten-year span, and that the individual defendants used these accounts for various
shell companies and rapidly shuffled money among them to cover low or negative

balances, commingling investor funds in the process and transferring funds to their

personal accounts. Id. The plaintiffs asserted that actual knowledge could be inferred

from allegations stating that a bank employee (1) lifted automatic, multi-day holds on

large deposits; (2) made false representations to a creditor to assure it that the account of

one of the individual defendants contained sufficient funds to cover high monthly

balances; and (3) solicited and received bribes from the individual defendants. Id.

       However, the Second Circuit disagreed that such allegations gave rise to the
strong inference necessary for actual knowledge. Id. In reaching that conclusion, the


                                              12
     Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 13 of 20




Second Circuit emphasized that the plaintiffs failed to allege that the banks or their

employees knew about the individual defendants’ fraudulent scheme, noting that plaintiffs

never alleged (a) that the banks or their employees provided investors with promissory

notes that they would not honor, (b) that they misrepresented how funds would be

invested or transferred, or (c) that they falsely stated returns about the investment

companies. Id. Moreover, the plaintiffs never alleged that the banks’ own investigations

revealed any evidence of the individual defendants’ Ponzi scheme. Id. at 631.

Accordingly, the Second Circuit concluded that the allegations did not suffice to show

that the banks had actual knowledge of the scheme. See id.

       Taken together, these cases indicate that, while general familiarity of a principal’s

financial circumstances cannot give rise to a strong inference of actual knowledge,

allegations of knowledge of the specific financial circumstances at issue in the alleged

fraud can give rise to a sufficiently strong inference. That inference is further supported

when a defendant, having such knowledge, helps prepare documents that serve as the

vehicles by which the fraud is perpetrated.

       Here, while a statement that Ms. Bressler knew of Mr. Bressler’s unauthorized

trading, by itself, would be conclusory for the purpose of Rules 9(b) and 12(b)(6), Carbon

has alleged more. Specifically, Carbon has also alleged that Ms. Bressler regularly
reviewed and substantively revised various legal documents for the Fund and

correspondence conveying information to investors, giving rise to the inference that she

was familiar with the operations of the Fund. Loreley, 2016 WL 5719749, at *5; see also

Nathel v. Siegal, 592 F. Supp. 2d 452, 469–470 (S.D.N.Y. 2008). Moreover, Carbon

alleges that Ms. Bressler helped draft several of these letters despite knowing that they

were false. See Oster, 77 A.D.3d at 55–56; Heinert, 835 F. App’x at 630–31. Further,

Carbon alleges that, given the Bresslers’ regular discussions about finances, and about

Mr. Bressler’s trust specifically, Ms. Bressler was aware of the influence of the $1.4
million loan on Mr. Bressler’s decisions relating to the fraud. While Ms. Bressler is


                                              13
     Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 14 of 20




correct that the October 2016 emails about the structure of the Fund predate the alleged

fraud by over a year, Carbon includes that letter simply as an example of Ms. Bressler’s

familiarity with Mr. Bressler’s finances, and the Amended Complaint alleges more

broadly that the Bresslers regularly had discussions about their finances and the trust.

Taken together, these allegations indicate that Ms. Bressler knew about the Fund’s

operations and its mandates, Mr. Bressler’s motivation regarding the $1.4 million loan,

and his fraudulent efforts made to repay that loan. Accordingly, the Court concludes that

the Amended Complaint alleges sufficiently detailed facts giving rise to the strong

inference of actual knowledge.

       Second, Ms. Bressler argues that Carbon has failed to allege that she substantially

assisted Mr. Bressler’s alleged fraud. “Substantial assistance exists where (1) a defendant

affirmatively assists, helps conceal, or by virtue of failing [to] act when required to do so

enables the fraud to proceed, and (2) the actions of the aider/abettor proximately caused

the harm on which the primary liability is predicated”—that is, the injury must be a direct

or reasonably foreseeably result of the conduct. Berman v. Morgan Keegan & Co., Inc.,

455 F. App’x 92, 96 (2d Cir. 2012) (summary order) (quotation omitted); see also SPV

Osus Ltd. v. UBS AG, 882 F.3d 333, 345 (2d Cir. 2018). Substantial assistance can take

many forms, including “[e]xecuting transactions or helping a firm to present an enhanced
financial picture to others.” Silvercreek, 346 F. Supp. 3d at 487 (quotation omitted).

Further, courts in this District have noted that, “[w]here the underlying fraud claim is

‘predicated on misrepresentations in documents, substantial assistance usually involves

assistance in the preparation or dissemination of the documents.’” IMG Fragrance

Brands, LLC v. Houbigant, Inc., 759 F. Supp. 2d 363, 386 (S.D.N.Y. 2010) (quoting

Nathel, 592 F. Supp. 2d at 470); see also Silvercreek, 346 F. Supp. 3d at 487.

       Ms. Bressler argues that Amended Complaint fails to satisfy both prongs for

substantial assistance. Regarding the first prong, Ms. Bressler asserts that the Amended
Complaint contains no particularized allegations that show she was involved in her


                                             14
     Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 15 of 20




husband’s trading activities. Further, according to Ms. Bressler, the Brokerage Form

permitted Mr. Bressler only to wire money from the Fund’s primary account to a Fund

investor, meaning that it had nothing to do with Mr. Bressler’s trading in the Secret

Accounts. Moreover, Ms. Bressler emphasizes that she signed Mr. Bressler’s name on

that form only at his express request and provided the form only to him, barring any

conclusion that the fraud was facilitated. Similarly, Ms. Bressler notes that she shared

her edits regarding the January 29, 2018 investor letter with only Mr. Bressler, and in any

event, the edits that she recommended are not alleged to be false. Finally, Ms. Bressler

again notes that her objections to the requests for discovery in connection with the

arbitration occurred after the alleged fraud, and argues therefore that her objections could

not assist the alleged fraud because the Fund had already collapsed by the time she made

them.

        The Court disagrees that Carbon has failed to satisfy the first prong at this

juncture. Regardless of whether Mr. Bressler was authorized to sign the Brokerage Form,

Carbon alleges that Ms. Bressler signed the form so that Mr. Bressler could wire money

out from the Fund that he earned as a result of his trading through the Secret Accounts.

By signing on Mr. Bressler’s behalf, and with the knowledge that he was conducting

trades through the Secret Accounts so that he could withdraw money with the authority
derived from this form, Ms. Bressler affirmatively assisted Mr. Bressler in a manner that

enabled him to continue trading with the Secret Accounts—i.e., his alleged fraud.

        Relatedly, Carbon alleges that Ms. Bressler assisted in drafting the January 29,

2018 investor letter that materially misrepresented the Fund’s strategy and performance,

and alleges that the letter was used to solicit more funds in furtherance of Mr. Bressler’s

alleged fraud. Ms. Bressler’s argument that her edits were shared only with Mr. Bressler,

thereby barring any conclusion that she substantially assisted him, is unavailing. After

all, the letter is addressed to the Fund’s investors, Doc. 25-29 at 3, and Mr. Bressler
distributed the letter to the investors after incorporating edits by Ms. Bressler. Thus, the


                                             15
     Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 16 of 20




allegations indicate that Ms. Bressler knew the letter, with her edits, would be

disseminated to investors, and in such circumstances, courts have concluded that

substantial assistance has been sufficiently pleaded. See Silvercreek, 346 F. Supp. 3d at

487; see also IMG Fragrance, 759 F. Supp. 2d at 385–86; Oster, 77 A.D.3d at 56–57.

Likewise, Ms. Bressler’s argument that her edits were not false is unpersuasive. Again,

the inquiry under the first prong is not whether Ms. Bressler herself committed fraud;

rather, the inquiry is whether Ms. Bressler took actions that enabled the fraud, which the

Court has already concluded the Amended Complaint sufficiently alleges. See Oster, 77

A.D.3d at 57; see also Nathel, 592 F. Supp. 2d at 470. Accordingly, the Court concludes

that the Amended Complaint satisfies the first prong of the substantial assistance test.

       Regarding the second prong—proximate causation—Ms. Bressler argues that the

Amended Complaint fails to allege facts establishing that she proximately caused any of

Carbon’s losses that resulted from Mr. Bressler’s unauthorized trades in the Secret

Accounts. To that end, according to Mr. Bressler, the Amended Complaint does not

allege that her conduct ever resulted in money actually being transferred to the Bresslers

from the Secret Accounts, nor does it allege that the January 29, 2018 letter caused an

investor to make an investment in the Fund. And as to her objections in the arbitration

proceeding, Ms. Bressler contends that those objections cannot serve to support causation
because they were made after the alleged fraud. Thus, according to Ms. Bressler, Carbon

has failed to establish proximate causation.

       The Court again disagrees. It is reasonably foreseeable that Ms. Bressler’s

assistance obtaining transfer authorization—which would have permitted Mr. Bressler to

withdraw any proceeds he made from his trading with the Secret Accounts—enabled him

to further his scheme. See Nathel, 592 F. Supp. 2d at 470. Indeed, without the ability to

withdraw money from the Fund, there would have been no purpose to Mr. Bressler’s

alleged fraud. See id.; see also Silvercreek, 346 F. Supp. 3d at 487–88. Further, as
Carbon notes, no money was ever transferred from the Secret Accounts because it


                                               16
      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 17 of 20




collapsed before Mr. Bressler could make those transfers; again, according to the

Amended Complaint, that collapse resulted because of Mr. Bressler’s trading with the

Secret Accounts. Additionally, and contrary to Ms. Bressler’s assertion, Carbon does

allege that the January 29, 2018 letter induced at least one individual to invest $100,000

that was ultimately lost as a result of the Fund’s collapse, Doc. 25 ¶ 67, and it was

reasonably foreseeable that such an investment would be made in response to that letter’s

representations. See Silvercreek, 346 F. Supp. 3d at 487; Nathel, 592 F. Supp. 2d at 470.

Accordingly, the Court concludes that Carbon has sufficiently pleaded allegations to show

substantial assistance and, therefore, a claim for aiding and abetting fraud.3

        C. Conspiracy to Commit Fraud

        Under New York law, to establish a claim of civil conspiracy to defraud, a

“plaintiff must demonstrate the underlying tort—here, fraud—plus the following four

elements: (1) an agreement between two or more parties; (2) an overt act in furtherance

of the agreement; (3) the parties’ intentional participation in the furtherance of a common

purpose or plan; and, (4) resulting damage or injury.” Silvercreek, 346 F. Supp. 3d at 499

(alterations omitted) (quoting De Sole v. Knoedler Gallery, LLC, 139 F. Supp. 3d 618,

659 (S.D.N.Y. 2015)). In other words, a plaintiff must establish facts that “support an

inference that defendants knowingly agreed to cooperate in a fraudulent scheme, or
shared a perfidious purpose.” IMG Fragrance, 759 F. Supp. 2d at 386 (quoting Snyder v.

Puente De Brooklyn Realty Corp., 297 A.D.2d 432, 435 (N.Y. App. Div. 2002)).

        Ms. Bressler asserts that a claim for civil conspiracy is duplicative of an aiding

and abetting fraud claim and therefore should be dismissed. As an initial matter, Carbon

argues that Ms. Bressler has waived this argument because she placed it in a footnote in

her opening brief. See Doc. 42 at 28 n.3. Of course, Carbon is correct that a claim

3
 Ms. Bressler also argues that Carbon has deliberately refused to allege facts that would refute the
allegations in the Amended Complaint relating to the Brokerage Form, and details them in her briefing.
However, the Court cannot consider such averments when reviewing a motion to dismiss pursuant to Rule
12(b)(6) and, accordingly, declines to do so. See Nielsen, 746 F.3d at 62.



                                                  17
     Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 18 of 20




cannot be dismissed simply based on perfunctory musings in an opening brief’s footnote.

See Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating Dist., 673

F.3d 84, 107 (2d Cir. 2012); see also Gramercy Advisors, LLC v. Ripley, No. 13 Civ. 9070

(VEC), 2014 WL 5847444, at *2 (S.D.N.Y. Nov. 12, 2014). However, regardless of

whether the argument was made in a footnote, the Court finds that Ms. Bressler has

sufficiently addressed the issue, as she has put forth an argument that, while short, fully

addresses the merits of whether Carbon’s civil conspiracy claim is duplicative.

       “Under New York law, a cause of action for ‘conspiracy may be alleged to

connect a defendant’ to a sufficiently pleaded tort claim, but plaintiffs may not ‘reallege a

tort asserted elsewhere in the complaint in the guise of a separate conspiracy claim.’”

Loreley, 2016 WL 5719749, at *7 (quoting Aetna Cas. & Sur. Co. v. Aniero Concrete Co.,

Inc., 404 F.3d 566, 591 (2d Cir. 2005)). As such, “a cause of action for civil conspiracy

that ‘offers no new allegations beyond those alleged in support of’ other tort claims

alleged elsewhere must ‘be dismissed as duplicative.’” Id. (quoting De Sole, 974 F. Supp.

2d at 315) (collecting cases); see also In re Platinum-Beechwood Litig., 426 F. Supp. 3d

at 21. Here, the claim for civil conspiracy, just like the claim for aiding and abetting

fraud, “seeks to hold [Ms. Bressler] secondarily liable for the underlying tort––primary

fraud—committed by” Mr. Bressler, as evidenced by Carbon’s reliance on the same
allegations for both claims. In re Platinum-Beechwood Litig., 426 F. Supp. 3d at 21

(footnote omitted). Accordingly, Carbon’s conspiracy claim is entirely duplicative and

will be dismissed with prejudice. Id.; see also Loreley, 2016 WL 5719749, at *7–8.

       D. Fraudulent Conveyance

       Finally, Ms. Bressler argues that Carbon’s claim for fraudulent conveyance should

be dismissed because Carbon does not allege that it is a creditor of Ms. Bressler.

According to the Amended Complaint, after receiving a litigation hold on March 30,

2018, Ms. Bressler transferred hundreds of thousands of dollars into newly created trusts
that could have been used to satisfy any potential judgment. Doc. 25 ¶¶ 78–81. Carbon


                                             18
      Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 19 of 20




asserts that such actions constitute fraudulent conveyance pursuant to New York Debtor

and Creditor Law § 273.4

         Under New York law, “[t]o bring a cause of action for fraudulent conveyance, ‘the

plaintiff must be a creditor of the transferor of the alleged fraudulent conveyance.’”

DoubleLine Cap. LP v. Odebrecht Fin., Ltd., 323 F. Supp. 3d 393, 465 (S.D.N.Y. 2018)

(quoting Drenis v. Haligiannis, 452 F. Supp. 2d 418, 428 (S.D.N.Y. 2006)). The New

York Debtor and Creditor Law defines “creditor” as “a person having any claim, whether

matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent.” See

N.Y. Debt. & Cred. Law § 270; see also DoubleLine, 323 F. Supp. 3d at 465. Further,

section 275 of the Debtor and Creditor Law states that “[e]very conveyance made and

every obligation incurred without fair consideration when the person making the

conveyance or entering into the obligation intends or believes that he will incur debts

beyond his ability to pay as they mature, is fraudulent as to both present and future

creditors.” N.Y. Debt. & Cred. Law § 275. However, New York courts have held that

section 273 is not applicable to future creditors; in other words, a person is a “creditor”

for the purpose of section 273 only if that person’s cause of action against the transferor

arises prior to the transferor’s conveyance. See DoubleLine, 323 F. Supp. 3d at 465

(collecting cases).
         Here, Carbon’s cause of action for aiding and abetting fraud arose when the Fund

collapsed—i.e., February 2018. Because Carbon’s claim arose prior to Ms. Bressler’s

conveyance on March 30, 2018, and because she has not otherwise challenged Carbon’s




4
 The Court notes that the sections of the New York Debtor and Creditor Law relevant to the instant suit
“have been repealed and replaced—effective April 4, 2020—by an act of the New York legislature
approved on December 6, 2019.” Ray v. Ray, 799 F. App’x 29, 31 (2d Cir. 2020) (summary order). Those
new provisions, however, do “‘not apply to a transfer made or obligation incurred before’ the act’s effective
date, ‘nor shall [they] apply to a right of action that has accrued before [that] effective date.’” Id. (quoting
2019 N.Y. Sess. Laws Ch. 580). Because Carbon’s cause of action arose prior to this new legislation, the
prior versions of sections 270, 273, and 275 of the New York Debtor and Creditor Law apply.



                                                      19
       Case 1:20-cv-03617-ER Document 52 Filed 09/01/21 Page 20 of 20




claim for fraudulent conveyance, the Court denies Ms. Bressler’s request to dismiss this

claim.
III.     CONCLUSION
         For the foregoing reasons, Ms. Bressler’s motion is GRANTED with prejudice as

to Carbon’s claim for civil conspiracy to commit fraud but otherwise DENIED. The

requests for oral argument are DENIED as moot. Docs. 42 and 48. Ms. Bressler is

directed to file her answer by September 22, 2021. The Clerk of Court is respectfully

directed to terminate the motion. Doc. 41.


         It is SO ORDERED.


Dated:    September 1, 2021
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                             20
